DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on November 04, 2020 have been entered and considered. Claims 1 and 4 – 30 are pending in this application. Claims 11 – 30 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Mikulak as detailed in Office action dated July 09, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al. US 2012/0231225 A (Mikulak). 

Considering claim 1, Mikulak teaches a filament for use in an extrusion-based additive manufacturing system, where the filament comprises a core portion of a first thermoplastic material, and a shell portion of a second thermoplastic material that is compositionally different from the first thermoplastic material [Abstract]. The examiner equates the shell portion of Mikulak’s filament to Applicant’s coated barrier. Further, although Mikulak teaches at [0062] that the amount of the shell material in filament 34 is desirably high enough such that the extruded roads used to build each layer of 3D model 24 (shown in FIG. 1) have sufficient quantities of the shell material (which crystallizes upon deposition in build chamber 12) to resist gravity and the pressures exerted on the extruded roads during the formation of subsequent layers of 3D model 24. On the other end, the amount of the shell material is desirably low enough to prevent substantial distortions of 3D model 24 upon deposition; it does not specifically teach that the shell or barrier portion is less than about 1 %. However, as noted just above, Mikulak teaches that the thickness of the shell portion is a results effective 
As to the limitation in claim 1 requiring that the filament is heated to a molten state within a liquefier and extruded through  constricted extrusion nozzle, wherein the barrier becomes discontinuous in response to elongation forces, such that layer wise extrusion of the filament in the extrusion-based additive manufacturing system will result in bonding of adjacent roads and layers wherein the extruded filament substantially exhibits the physical properties of the thermoplastic material; this is considered to be inherently present to Mikulak’s filament, for at least those embodiment wherein the shell portion is at the lowest thickness. Support for said expectation is found in the fact that the shell of the filament is based on a thermoplastic material, which is used in extrusion-based process. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed property of [less than 10% water] would obviously have been present once the Mikulak filament is provided.  
As to the limitation in claim 1, requiring that barrier film is thin, rigid and has a chemistry substantially moisture and oxygen impermeable, Mikulak teaches at [0050 – 0052] that the shell is formed from crystalline polymers, such as polyethylene, propylene or Nylon 12 polyamide, which are considered to meet the chemistry and rigidity limitation. 
As to the new limitation in claim 1, requiring that the barrier comprises about 0.001 wt % and 0.05 % wt % of the filament, as noted above, Mikulak teaches at [0062] 
Considering claims 4 and 5, Mikulak teaches at [0056] that the shell portion comprises aluminum oxide. Thus rendering obvious the additional limitations in the subject claims. 

Considering claim 6, Mikulak teaches at [0048] that the shell material includes polymers such as polyethylene. Thus rendering obvious the additional limitations in the subject claims. 
  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al. US 2012/0231225 A (Mikulak) in view of Crump US 5,121,329 (Crump). 

Considering claims 7 and 8, Mikulak is relied upon as set forth above in the rejection of claim 1. Further, Mikulak does not specifically recognize that the material of the filament’s shell comprises a cured epoxy. However, Crump teaches an apparatus and method for 3D objects production by depositing repeated layers of solidifying material until the shape is formed. Any material, such as self-hardening waxes, thermoplastic resins, molten metals, (cured) or two-part epoxies, foaming plastics, and glass, which adheres to the previous layer with an adequate bond upon solidification, may be utilized [Abstract]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select a cured epoxy as taught by Crump as the material forming the shell in Mikulak’s 3D printing filament, with a reasonable expectation of success, when it is desired to provide the deposition with a particular level of adhesion. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al. US 2012/0231225 A (Mikulak) in view of Young et al. KR-20150098142 A (Young). English abstract of the Young reference is relied upon herein.  

Considering claim 9, Mikulak is relied upon as set forth above in the rejection of claim 1. Further, Mikulak does not specifically recognize that the material of the .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mikulak et al. US 2012/0231225 A (Mikulak) in view of Stuffle et al. US 6,067,480 (Stuffel).   

Considering claims 10, Mikulak is relied upon as set forth above in the rejection of claim 1. Further, Mikulak does not specifically recognize that the material of the filament’s shell comprises acrylic esters. However, Stuffel teaches an apparatus for thermal extrusion of a polymeric material to manufacture prototype mechanical elements from said polymeric material, said apparatus used for deposition of a liquefied ribbon of said polymeric material in patterned layers which solidify to form a three-dimensional prototype element [Abstract]. Among the preferred polymeric materials, Stuffel teaches the use of polymethylmethacrylate. Furthermore, Stuffel teaches that the improvement (up to 50 %) in strength and toughness of the prototypes according to the disclosure over that of the prior deposition techniques can be attributed in part to the differences in chemical structure, namely polymer chain length, and degree of cross .

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on November 04, 2020 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Mikulak as detailed in Office action dated July 09, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant traverses the 103 rejections over Mikulak in last Office on the basis that Mikulak does not disclose or suggest a barrier that is between about 0.001 wt % and about 0.05 wt % of the total weight of the filament. Mikulak does not disclose the weight percent of the core and the shell. However, Mikulak does disclose volume percents for the shell having a lower end of the range at 5 volume percent at paragraph [0067]. Assuming the matched materials of the core and shell have a similar density means that the lowest disclosed assumed weight percent is 5 wt %. This is a factor of 100 higher than the high end of the claimed range of the barrier and a factor of 5,000 higher 

In response, the examiner maintains submits that as noted above, Mikulak teaches that the thickness of the shell portion is a results effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to select a particular % portion for the shell, including portions within the claimed range. The selected configuration would be a result effective variable related to the final application of the filament. Further, the examiner submits that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123. Furthermore, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
 
Applicant further argues that in Mikulak the extruded material retains the core/shell configuration, meaning that the adjacent shell portions in the rows and layers as printed adhere or bond to each other. This is opposite the effect of the barrier, which is to prevent water or gas absorption prior to being extruded and to be sufficiently 

In response, the examiner submits that at [0008] Mikulak teaches in part “The core portion compositionally comprises a first thermoplastic material, and wherein the second portion compositionally comprises a second thermoplastic material that is different from the first thermoplastic material. The method also includes melting the fed consumable filament in the extrusion head to form a molten material, depositing the molten material in the heated build chamber as extruded roads that defines a layer of the three-dimensional object, and solidifying the extruded roads, where the solidified roads at least partially retain cross-sectional profiles corresponding to the core portion and the shell portion of the consumable filament. Thus, contemplating that sections of the filament will not retain the core/sheen configuration.    

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



                                                                                                                                                                                                      


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786